NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                    GOOGLE LLC,
                      Appellant

                           v.

           KONINKLIJKE PHILIPS N.V.,
                     Appellee
              ______________________

                      2019-1234
                ______________________

    Appeal from the United States Patent and Trademark
Office, Patent Trial and Appeal Board in Nos. IPR2017-
00386, IPR2017-01766.
                 ______________________

               Decided: January 6, 2020
                ______________________

    ANDREW V. TRASK, Williams & Connolly LLP, Washing-
ton, DC, argued for appellant. Also represented by AARON
P. MAURER, KEVIN HARDY, DAVID M. KRINSKY.

   JUSTIN J. OLIVER, Venable LLP, Washington, DC, ar-
gued for appellee.
                 ______________________

  Before LOURIE, BRYSON, and TARANTO, Circuit Judges.
2                     GOOGLE LLC v. KONINKLIJKE PHILIPS N.V.




TARANTO, Circuit Judge.
    Koninklijke Philips N.V. owns U.S. Patent No.
RE44,913, which concerns device keypads that provide
both primary and secondary characters associated with
particular keys. After Philips sued Acer Inc. and other
companies, alleging infringement based on devices that use
Google operating systems, Google Inc. petitioned the Pa-
tent and Trademark Office, naming Acer and others as real
parties in interest, to institute an inter partes review of
claims 1 and 3–16 of the ’913 patent for obviousness under
35 U.S.C. § 103. The PTO’s Patent Trial and Appeal Board,
acting on behalf of the PTO’s Director, see 37 C.F.R.
§§ 42.4, 42.108, instituted the requested review. In Sep-
tember 2018, the Board issued a final written decision con-
cluding that Google had failed to prove obviousness. Acer
Inc. v. Koninklijke Philips Electronics N.V., No. IPR2017-
00386, 2018 WL 4657646 (P.T.A.B. Sept. 26, 2018).
    Google appeals. Philips’s claimed invention differs in
at most one way from the specific method (and related de-
vice) described in the principal prior-art reference featured
in Google’s petition. With that prior-art method, primary
and secondary characters are associated with a given key;
the secondary characters are presented to a user when the
key is held for an extended time; and after the user chooses
a secondary character for entry, that character is substi-
tuted for the primary character on the key. The last step
is the only difference from Philips’s claimed invention, in
which the default primary character is retained on the key
after secondary-character selection. That return-to-default
option is what the prior-art reference itself compares its
own character-substitution option to when touting its solu-
tion as enhancing efficiency. We conclude, on the record of
this case, that the Philips invention would have been obvi-
ous in light of the prior art. We therefore reverse the
Board’s decision.
GOOGLE LLC v. KONINKLIJKE PHILIPS N.V.                       3



                              I
    The ’913 patent, titled “Text Entry Method and Device
Therefor,” is a reissue of U.S. Patent No. 6,885,318. The
patent describes a method for entering primary and sec-
ondary characters on the keypad of a device such as a
handheld mobile device. ’913 patent, col. 2, lines 20–37.
According to the patent, traditional mobile device keypads
used one of two methods for entering characters: multitap
or predictive text. In the multitap method, each key on the
mobile device keypad is associated with multiple charac-
ters. To select a character, the user repeatedly presses a
key to cycle through the key’s associated characters until
the desired character is located. Id., col. 1, lines 46–48.
The multitap method, the ’913 patent explains, is “slow and
prone to error” because the method “often requires more
than two key taps to select a character.” Id., col. 1, lines
63–67. In the predictive-text method, predictive-text soft-
ware alters the layout of a dynamic, touch-sensitive display
by determining the “next most likely character required by
the user.” Id., col. 2, lines 6–11. But predictive-text key-
pads present “an unfamiliar interface to the average user”
and require “much practice and learning for proficient and
quick text entry.” Id., col. 2, lines 11–17.
     The ’913 patent seeks to improve these methods by
providing a keypad that is familiar to users and also allows
for improved character entry. ’913 patent, col. 2, lines 20–
24. Each key on the keypad is associated with a primary
character and a number of secondary characters. Id., col.
3, lines 27–28. In its default state, each key displays its
primary character. Id., col. 2, lines 30–32. To select a pri-
mary character, the user performs a “quick tap[]” on the
key. Id., col. 6, lines 3–6. To select a secondary character,
the user selects the key associated with the desired second-
ary character for “a period longer than [a] predetermined
time period.” Id., col. 6, line 61 through col. 7, line 3. This
action causes the device to display a menu of secondary
characters. The user then taps the desired secondary
4                      GOOGLE LLC v. KONINKLIJKE PHILIPS N.V.




character to select it. Id., col. 2, lines 35–37. After the sec-
ondary character is selected, “the keypad . . . is returned to
the default display state,” i.e., each key displays its pri-
mary character. Id., col. 3, lines 60–62; id., col. 2, line 37.
     The patent includes three independent claims that are
at issue in this appeal: claims 1, 3, and 4. Claim 1, which
is illustrative, recites:
    1. A method for inputting a character to a device,
    the device including a keypad, the keypad includ-
    ing a plurality of keys, at least one of the keys has
    a primary character, a plurality of secondary char-
    acters and an associated display area, the keypad
    in a default state displaying the primary character
    associated with the at least one key in the associ-
    ated display area, the method comprising acts of:
       in the default state,
          returning the primary character as an input
       character in response to selection of the at least
       one key for a period shorter than a predeter-
       mined time period;
            switching to a second state after detecting a
       first key selection of the at least one key for a
       period longer than the predetermined time pe-
       riod;
       in the second state
           displaying each of the secondary characters
       associated with the first selected key in a respec-
       tive display area;
           detecting a second key selection;
           selecting for the input character the second-
       ary character associated with the second key se-
       lection; and
           returning the keypad to the default state.
GOOGLE LLC v. KONINKLIJKE PHILIPS N.V.                       5



Id., col. 6, line 48 through col. 7, line 3 (bracketed material
omitted) (emphasis added). Claims 3 and 4 are similar to
claim 1, except that claim 3 claims a computer program
product that executes the method of claim 1, and claim 4
claims the device described in claim 1. Id., col. 7, line 11
through col. 8, line 5.
    In the inter partes review at issue here, Google chal-
lenged claims 1 and 3–16 of the ’913 patent as unpatenta-
ble for obviousness, stating two (related) grounds:
obviousness over an English translation of Japanese Pa-
tent Application No. 2000–148366 to Sakata (Sakata II);
and obviousness over Sakata II in view of U.S. Patent No.
6,094,197 to Buxton (Buxton). The Board determined that
Google failed to prove unpatentability on either ground.
Acer, 2018 WL 4657646, at *1, *12.
   Google timely appealed. We have jurisdiction under 28
U.S.C. § 1295(a)(4)(A).
    Google asserts that claim 1 is representative and seeks
reversal as to all challenged claims based on arguments fo-
cused on claim 1. Philips does not dispute the representa-
tiveness of claim 1, and it makes no argument against
reversal as to all challenged claims if reversal is warranted
as to claim 1, as we conclude it is. Accordingly, we may and
do limit our discussion to claim 1.
                              II
     Obviousness is a question of law, to be determined by
the court based on underlying findings of fact. See KSR
Int’l. Co. v. Teleflex Inc., 550 U.S. 398, 427 (2007); Belden
Inc. v. Berk-Tek LLC, 805 F.3d 1064, 1073 (Fed. Cir. 2015);
Perfect Web Techs., Inc. v. InfoUSA, Inc., 587 F.3d 1324,
1327 (Fed. Cir. 2009). We review the Board’s ultimate con-
clusion of obviousness de novo and any underlying factual
findings for substantial evidence. In re Varma, 816 F.3d
1352, 1359 (Fed. Cir. 2016). “Substantial evidence review
asks whether a reasonable fact finder could have arrived at
6                     GOOGLE LLC v. KONINKLIJKE PHILIPS N.V.




the agency’s decision and requires examination of the rec-
ord as a whole, taking into account evidence that both jus-
tifies and detracts from an agency’s decision.” Intelligent
Bio-Systems, Inc. v. Illumina Cambridge Ltd., 821 F.3d
1359, 1366 (Fed. Cir. 2016) (internal quotations omitted).
    It is undisputed that a relevant artisan, as of the effec-
tive date of the ’913 patent, would have known the teach-
ings of Sakata II. Sakata II discloses a method for
inputting text using a keyboard displayed on a touch
screen. To select a character displayed on the keyboard,
the user touches and quickly releases the associated key on
the display screen. But when the user touches a key on a
specific portion of the keyboard for longer than a preset
“threshold time,” a drag menu appears above the key, dis-
playing a series of related characters. J.A. 311, ¶ 55. The
user then drags over to the desired character on the drag
menu and releases to select that character for entry. As a
last step, after the selected character is input, that charac-
ter replaces the character previously displayed on the key.
J.A. 310, ¶ 41. 1
    In its petition to the Board, Google argued that a per-
son of ordinary skill in the art would have found the ’913
patent claim obvious in light of the Sakata II method hav-
ing character substitution as the last step, with or without
Buxton. The parties do not dispute that the ’913 patent
claim differs from that Sakata II method in only one re-
spect. In the ’913 patent claim, after a secondary character
is selected, the relevant key “return[s] . . . to the default



    1   Sakata II includes method (claim 9) and device
(claim 4) versions of its claimed improvement in keypads.
J.A. 307. Sakata II also refers to “symbols” as well as
“characters” made available for selection. Id. For simplic-
ity, we describe Sakata II as involving a method and char-
acters.
GOOGLE LLC v. KONINKLIJKE PHILIPS N.V.                    7



state” rather than, as in the described Sakata II method,
changing to the selected secondary character.
     In KSR, the Supreme Court set forth various articula-
tions of “a properly flexible obviousness inquiry” that is
“not subject to a rigid formula.” Perfect Web, 587 F.3d at
1327, 1329 (internal quotation omitted). The Court’s re-
lated formulations reflect the need for grounding such de-
terminations in facts indicating why the claimed invention
would have been obvious, while recognizing real-world
pressures for innovation and both the “background
knowledge” and “ordinary creativity” of a relevant artisan.
KSR, 550 U.S. at 416−21. In one formulation that is key to
this case, the Court explained that when “there is a design
need or market pressure to solve a problem and there are
a finite number of identified, predictable solutions, a per-
son of ordinary skill has good reason to pursue the known
options within his or her technical grasp.” Id. at 421. If
such an option is in that way “obvious to try,” and the “an-
ticipated success” results, a conclusion of obviousness may
follow. Id. That formulation is related to, and its applica-
tion must be informed by, other explanations the Court set
forth about “predictab[ility]” and “known” options and their
effect on obviousness determinations. Id. at 416 (precedent
established that “when a patent claims a structure already
known in the prior art that is altered by the mere substitu-
tion of one element for another known in the field, the com-
bination must do more than yield a predictable result”); id.
at 417 (“a court must ask whether the improvement is more
than the predictable use of prior art elements according to
their established functions”; referring to “simple substitu-
tion of one known element for another” as basis for obvi-
ousness).
    Invoking the obvious-to-try formulation, Google argues
that a relevant artisan presented with Sakata II would
have realized that there are only “two options following en-
try of a secondary character: (1) either substitute the key
with the last selected secondary character,” i.e., character
8                     GOOGLE LLC v. KONINKLIJKE PHILIPS N.V.




substitution, or “(2) simply return the key to the default
state without substituting the secondary character.” Ap-
pellant’s Br. at 50. The Board did not disagree with that
characterization of options. Nor does Philips, which in-
stead shifts the inquiry away from the question of what op-
tions are available at the last step—after a secondary
character is selected—of the Sakata II process involving
presentation of secondary characters in a drag menu for
possible selection after an extended hold of a key. Philips
asserts that there is a wide variety of keypad techniques in
general. Appellee’s Br. at 51–52 (citing J.A. 2583–85).
    The problem with this response is not that it lacks rec-
ord support as a factual matter but that it shifts the inquiry
improperly as a legal matter. Philips’s wide-scope inquiry
into all keypad possibilities does not fairly reflect the point
of KSR’s relevant discussion as it applies to a case, like this
one, in which it is not disputed that a relevant artisan
would in fact be studying a particular piece of prior art in
thinking about the artisan’s own possible further work. In
that situation, the Court’s declarations about “mere substi-
tution of one element for another known in the field,” with
“predictable results,” KSR, 550 at 416, indicate that the ob-
vious-to-try inquiry at least sometimes must focus on
known options at what is undisputedly the sole point of
novelty in the claim at issue. Moreover, that is the inquiry
we conducted in Perfect Web, where we asked if the sole
contested step of the claim at issue was obvious to try, tak-
ing the remaining steps as a given. 587 F.3d at 1331; see
also In re Copaxone Consolidated Cases, 906 F.3d 1013,
1025–27 (Fed. Cir. 2018) (determining that dosage and fre-
quency limitations in method of treatment claim were ob-
vious to try, while taking remaining limitations as a given).
The same focus is appropriate in this case.
    The Board did not deny, and we see no reasonable dis-
pute in the record, that a skilled artisan would know of the
return-to-default option at the last step of the ’913 patent
claim. Buxton itself confirms the familiarity of the option,
GOOGLE LLC v. KONINKLIJKE PHILIPS N.V.                      9



though we need not rely on Buxton. See Acer, 2018 WL
4657646, at *10; J.A. 370. Moreover, the return-to-default
option is the long-familiar function of a keyboard’s Shift
key—which, while it is being held, makes available a sec-
ondary character (e.g., an upper-case letter), with the pri-
mary character (e.g., the corresponding lower-case letter)
restored to availability when the Shift key is released. See
J.A. 228 (¶ 177); J.A. 2537 (¶ 43). And in this case, recog-
nition of the alternative option does not require a skilled
artisan to bring to bear knowledge from outside the princi-
pal reference.
     Sakata II itself asserts that the character substitution
at the last step provides an efficiency benefit over the evi-
dent alternative of requiring that the secondary-character
menu be summoned each time one of those characters was
to be re-used. J.A. 311 (stating that by putting a selected
character or symbol on the key, “when the same special
character or symbol is selected again, selective input can
be carried out quickly without having to perform dragging
operation”). The Board so recognized the centrality of this
efficiency assertion in Sakata II, Acer, 2018 WL 4657646,
at *7, and the point has been recognized by Philips, see Ap-
pellee’s Br. at 17, 50; J.A. 2564−65, as well as Google, J.A.
90 (petition). This efficiency assertion is on its face a com-
parative one, and what is plainly being compared to the Sa-
kata II choice is the no-substitution option—where the
primary character returns to the key upon disappearance
of the secondary-character menu. That is Philips’s return-
to-default claim element. A relevant artisan could not
avoid recognizing the existence of this option from the com-
parative-efficiency assertion of Sakata II. And Philips
10                    GOOGLE LLC v. KONINKLIJKE PHILIPS N.V.




neither identifies nor relies on nor explains the real-world
substantiality of any other options at this step. 2
    Further, it is clear that, while the substitution option
of Sakata II might be more efficient for some users and con-
texts, it might be inefficient, compared to the return-to-de-
fault option, for others. Which option is more efficient for
a particular performance of the method at issue self-evi-
dently will have different answers for different users, de-
pending on whether the user is likely to use the default
character more, or one of the substitute characters more,
on the particular occasion. A chemist might often prefer
substitution of a secondary-character “mg” for a primary-
character “mm” (to use Sakata II’s example), whereas a
wire maker (using Sakata II’s keyboard) might prefer the
opposite while writing about diameters rather than
weights. Or a writer of English prose might prefer to retain
unaccented vowels as the default option, with accented
forms of those vowels as the secondary characters, while a
writer of international financial news might prefer to have
a key for currency symbols substitute and retain a



     2   In this court, Google argues that Sakata II dis-
closes the return-to-default option through the disparity
between the independent claims (method claim 6, device
claim 1), which leave unspecified what happens to the key
after the selection of a secondary character, and the de-
pendent claims (method claim 9, device claim 4) that in-
clude the character substitution step for that stage. See
J.A. 307. Google made reference to the Sakata II claims
before the Board, but it did not present this contention in
its petition. We need not and do not rely on this argument
of Google’s for our decision, and so we do not decide
whether the contention was a proper one under the princi-
ples allowing reply material that answers arguments made
in the patent owner’s response.
GOOGLE LLC v. KONINKLIJKE PHILIPS N.V.                    11



particular symbol (such as $ or €) while writing a particular
article.
     Google’s expert Dr. Cockburn explained this general
point, while also giving some specific illustrations. See,
e.g., J.A. 206−07 (¶¶ 146, 147), J.A. 226 (¶ 174), J.A. 228
(¶ 177), J.A. 230−32 (¶¶ 179−181). Philips’s expert, Dr.
Porter, did not disagree; in fact, he seemed to recognize the
absence of a one-size-fits-all efficiency solution. J.A.
3285−88. The Board, though rejecting certain specific il-
lustrations advanced by Dr. Cockburn, Acer, 2018 WL
4657646, at *8−9, did not make, and lacked substantial ev-
idence to make, a contrary finding on the general effi-
ciency-will-vary point, which suffices for the obviousness-
to-try analysis in this case. In these circumstances, there
is a clear reason for a skilled artisan, knowing of the re-
turn-to-default option, to try that option. And there is no
finding or argument that success would be in doubt, see
J.A. 231−32 (evidence that implementation is readily pos-
sible), or that unexpected results would be produced.
     Our decision in Perfect Web, though of course involving
its own facts, supports our conclusion of obviousness here.
In Perfect Web, the patented invention sought to solve the
problem of sending too few or too many e-mails through
bulk e-mail distribution to meet a marketing quota, and
the parties collectively identified three solutions to solve
the problem: (1) e-mailing an excess of recipients; (2)
resending the e-mail to those addresses from which the e-
mail “bounced” back; or (3) identifying a new group of ad-
dresses and sending the e-mail to them. 587 F.3d at 1331.
The claims recited a four-step method for managing bulk e-
mail distribution with the last step requiring that the first
three steps be repeated, which encompassed the third op-
tion identified by the parties. Id. The parties agreed that
the prior art disclosed the first three steps and not the
fourth step. We conducted the obvious-to-try analysis with
a focus entirely on the fourth step, and we determined that
“[e]ven without experimentation, simple logic suggest[ed]”
12                    GOOGLE LLC v. KONINKLIJKE PHILIPS N.V.




that repeating the previous steps for managing a bulk e-
mail distribution list solved the stated problem. Id. And
because no party offered evidence to show that this repeat-
ing step exhibited “unexpected results or was not reasona-
bly expected to succeed” there were a “finite number of
identified, predictable solutions,” rendering the patented
method not only obvious to try but obvious. Id.
    Here, the record reveals only two options for what hap-
pens to a key in Sakata II’s method after the secondary
character is selected: (1) character substitution and (2) re-
turning to the default state. And “even without experimen-
tation, simple logic suggest[s],” id., that returning to the
default state is a readily achievable option and often will
serve the undisputed goal of “reducing the user’s burden”
of obtaining the desired character, J.A. 312. We conclude,
on this record, that the return-to-default alternative to
character substitution would have been obvious to try and,
as in Perfect Web, obvious.
                             III
    We hold that claims 1 and 3–16 of the ’913 patent are
unpatentable for obviousness. The Board’s decision is re-
versed.
     The parties shall bear their own costs.
                       REVERSED